P ER CURIAM. Appellant, Jimmy Don Wooten, by and through his attorney, Alvin Schay, has filed a motion for belated appeal, which will be treated as a motion for rule on the clerk. Appellant’s attorney states in the motion that he was appointed to represent appellant in a Rule 37 appeal in a captial case, and the original due date for the abstract and brief was November 13, 2001. He obtained a thirty-day extension to December 13, 2001; and, although he intended to seek another thiry-day extension, he failed to do so by December 13, 2001.  Mr. Schay admits in the instant motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals In Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, we grant the motion for rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id. IMBER, J., not participating.